DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (KR 10-0860772; English Machine Translation provided with Office Action) in view of Tsubouchi (US 2017/0215291 A1).

Regarding Claim 1, CHO discloses a bracket (Fig 1-4) configured to hold an electrical junction box (30), the bracket (10) comprising: a plate-shaped back surface portion (portion of 10 including 11, 12, 13, 14, 14a; note that the claim language has not provided a periphery or limitations to “portion”) configured to abut (about 15 of 14, about 15a of 14a) on a back surface (back-side surfaces of 30 engages 10 at 15 and 15a; surfaces of 30 behind the front opening/entry can be considered back surfaces; note that the claim language has not defined a datum of reference for “back”) of the electrical junction box (30); and a plurality of holding portions (portion of 10 including 18,18a; note that the claim language has not provided a periphery or limitations to “portion”) which are erected from the back surface portion (portion of 10 including 11, 12, 13, 14, 14a; note that the claim language has not provided a periphery or limitations to “portion”) along an assembly direction of the electrical junction box (30), wherein the plurality of holding portions (portion of 10 including 18,18a; note that the claim language has not provided a periphery or limitations to “portion”) are configured to hold at least two positions on side surfaces (left and right sides of 30 as seen in Fig 3) of the electrical junction box (30) so as to sandwich (see Fig 3) the electrical junction box (30) in a direction intersecting the side surfaces, wherein the back surface portion (portion of 10 including 11, 12, 13, 14, 14a; note that the claim language has not provided a periphery or limitations to “portion”) has a curved shape (as seen by Fig 2-4, 10 has curved shape portions as annotated below; note that the claims do not claim a continuously curved shape from a first hold portion to a second holding portion) extending from a first holding portion (portion of 10about 18; note that the claim language has not provided a periphery or limitations to “portion”) of the plurality of holding portions to a second holding portion (portion of 10 about 18a; note that the claim language has not provided a periphery or limitations to “portion”) of the plurality of holding portions, wherein the back surface portion with the curved shape is configured to change in curvature relative to the back surface (back-side surfaces of 30 engages 10 at 15 and 15a) of the electrical junction box (30) along the assembly direction (up-down direction in Fig 3-4), and wherein the plurality of holding portions (portion of 10 including 18,18a; note that the claim language has not provided a periphery or limitations to “portion”) are configured to have a first inclination (see dotted line as seen in Fig 4 with respect to portions at 18,18a) relative to the assembly direction before assembly of the electrical junction box (30), and have a second inclination (see solid line as seen in Fig 4 with respect to portions at 18,18a) which is smaller (solid line angle formed by 18,18a with respect to assembly direction, up-down direction in Fig 4, is smaller than the dotted line angle) than the first inclination relative to the assembly direction after the assembly of the electrical junction box (30).
Note that the claim does not claim a continuously curved shape extending continuously.  Though the claims do not explicitly claim a “continuously” curved shape, in order to speed prosecution the Office will now discuss the back surface portion having a continuously curved shape extending continuously.  The Office assumes potential claims would clarify the curved shape is continuously and further clarifies structural descriptions of the claimed “portions” to explicitly define the curved shape.
Tsubouchi teaches of an electrical box (Fig 5-6) comprising: a plate-shaped back surface portion (portion about 11A) configured to abut on a back surface (surface of 30) of an electrical component (30); and portions (portion of 22,23) which are erected from the back surface portion along an assembly direction (left-right direction in Fig 5-6) of the electrical box, wherein the plurality of portions are configured to sandwich the electrical component (30) in a direction intersecting the side surfaces, wherein the back surface portion (portion of 11A) has a continuously curved shape (see Fig 5) extending continuously from a first portion (portion of 23) of the plurality of portions to a second portion (portion of 22) of the plurality of portions, wherein the back surface portion (portion of 11A) with the curved shape is configured to change in curvature (see Fig 5-6) relative to the back surface of the electrical box along the assembly direction, and wherein the plurality of portions (portions about 22,23) are configured to have a first inclination (see Fig 5) relative to the assembly direction before assembly of the electrical box, and have a second inclination (see Fig 6) which is smaller than the first inclination relative to the assembly direction after the assembly of the electrical box.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the box as disclosed by CHO, having a continuous curved shape as taught by Tsubouchi, in order suppress expansion, maintain a desired inner volume, suppress side effects, ensuring connection strength, prevent deterioration of connection strength, restrict play, and ensure locking strength (Tsubouchi, [0006,0007,0043,0048]), such that the back surface portion has a continuously curved shape (as taught by Tsubouchi) extending from a first holding portion (as taught by CHO) of the plurality of holding portions to a second holding portion (as taught by CHO) of the plurality of holding portions.


    PNG
    media_image1.png
    417
    734
    media_image1.png
    Greyscale

Annotated Fig 4 from CHO (KR 10-0860772)

Regarding Claim 2, CHO in view of Tsubouchi teaches the limitations of the preceding claim.
CHO further discloses the bracket (Fig 1-4), wherein the plurality of holding portions (portion of 10 including 18,18a; note that the claim language has not provided a periphery or limitations to “portion”) switch from the first inclination (as seen in Fig 4 by dotted lines) to the second inclination (see solid line as seen in Fig 4 with respect to portions at 18,18a).
Tsubouchi further teaches wherein the plurality of portions (portion about 22,23) switch from the first inclination (Fig 5) to the second inclination (Fig 6) based on a change in the curved shape (shape at 11A,21) of the back surface portion (portion of 11A,21).
Therefore CHO in view of Tsubouchi teaches wherein the plurality of holding portions switch from the first inclination to the second inclination based on a change in the curved shape of the back surface portion

Regarding Claim 4, CHO in view of Tsubouchi teaches the limitations of the preceding claim.
Cho further discloses the bracket (Fig 1-4), wherein the bracket has an elastic material (page 2, second paragraph; “elastic fixing plate is an erected elastic plate”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896